Case 1:18-cv-00760-LY Document 22-21 Filed 10/01/19 Page 1 of 2




            EX. 20
               Case 1:18-cv-00760-LY Document 22-21 Filed 10/01/19 Page 2 of 2


6 0 Coiumbu*. ( u r i c                                                   Hohai l   0,   Marcus
bkcv i » ; 7 N Y iOOYb                                                    (Jcbbkcn x • bub        ;•?'! c h v r 0/Q V>'
f : b clc-.-cYbb,?/J
C-~'IK C/7-:?; iC/lib'       Ok'. i-j;;'}




                               I - .1 •
                               • '    ! '       '




                         2016 EQUAL EMPLOYME NT OPPORTUNITY POLICY STATEMENT


Time Warner Cable is committed to providing equal employment opportunities to qualified employees
and applicants, Individuals who meet the qualifications for a position and are able to perform the job,
will be considered without regard to race, color, gender or sex, age, religion or creed, disability, national
origin, citizenship status, veteran status, sexual orientation, gender identity, marital status or any other
basis protected by federal, state or local laws,


In line with this commitment, Time Warner Cable's policy, which has the steadfast support of all of our
leadership, ensures equal opportunities for all individuals through the enforcement of equitable Human
Resource policies and procedures, including but not limited to recruitment, promotions, compensation,
benefits and other employment decisions.


Time Warner Cable complies with federal and state legislation including Executive Order 11246, Section
503 of the Rehabilitation Act and the Vietnam Era Veterans Readjustment Assistance Act. It is also our
policy that no employee, applicant, contractor, or vendor will be retaliated against for reporting
misconduct,                   filing        a       discrimination   charge,   participating             in     an        investigation   or   opposing   any
discriminatory practice.


Time Warner Cable maintains an Affirmative Action Plan for each establishment to report on the
progress of our equal opportunity efforts. Employees may review the Plan during regular business hours
by contacting their Human Resource manager or any senior member of management.

Any employee or applicant who feels that they have been discriminated against, or is aware of a policy
violation, should contact the Employee Relations Center of Excellence by phone at 866-486-2786, via e­
 mail to twc.emploveerelation(S?twcable.coin or by mail to the attention of:                                                      Employee Relations COE,
Time Warner Cable, 7820 Crescent Executive Drive, Charlotte, NC 28217.


Through our policies and programs, including our Affirmative Action Plan, we are taking positive steps to
ens                      '             '              '   pportunities.




 Robert D, Marcus
 Chairman & Chief Executive Officer




                                                                                                                                     ATTACHMENT A
                                                                                                                                               D-SS-000438
